 1   Steven J. Serbalik, Bar #028191
     STEVEN J. SERBALIK, P.L.C.
 2
     4925 E. Desert Cove Ave #116
 3   Scottsdale, Arizona 85254
     Telephone: (480) 269-1529
 4   steveserbalik@gmail.com
 5   Attorney for Plaintiffs Robert Folker and the
     Arizona Conference of Police and Sheriffs,
 6   Inc.
 7
                             UNITED STATES DISTRICT COURT
 8                               DISTRICT OF ARIZONA
 9   Robert Folker, individually and the Arizona        NO. 2:18-CV-03903-DJH
10   Conference of Police and Sheriffs, an Arizona
     nonprofit corporation,                             Notice of Dismissal Pursuant to Rule
11                                        Plaintiffs,   41(a)(1)(A).
                   v.
12
13   The City of Globe, a municipal corporation;
     Dale Walters, individually and in his official
14   capacity as Chief of Police of the Globe Police
     Department; and Paul Jepson, individually and
15
     in his official capacity as the City Manager of
16   the City of Globe,
17                                      Defendants.
18
19          Since the commencement of this matter, Plaintiffs learned of additional facts that
20   may lead to monetary claims under Arizona State Law that would necessitate a Notice of
21   Claim in order for them to receive financial compensation for potential state law claims.
22   The potential state law monetary claims are intertwined with the factual issues in dispute
23   in this matter, resulting in potential inefficiencies if separate legal processes were
24   maintained. As a result, Plaintiffs dismiss this matter, without prejudice, pursuant to Rule
25   41(a)(1)(A).
26
     //
27   //
     //
28
 1         RESPECTFULLY SUBMITTED this 28th day of December, 2018.
 2
                                             STEVEN J SERBALIK, P.L.C.
 3
                                      By:    /s/ Steven J. Serbalik
 4                                           Steven J. Serbalik
 5                                           4925 E. Desert Cove Ave #116
                                             Scottsdale, Arizona 85254
 6                                           Attorneys for Plaintiffs Robert Folker and the
                                             Arizona Conference of Police and Sheriffs
 7
 8   Filed via ECF and served via email to
 9   Stephen Coleman
10   steve@piercecoleman.com
     Aaron D. Arnson
11   aaron@piercecoleman.com
     PIERCE COLEMAN PLLC
12
     Attorneys for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
